
	

114 HR 2852 IH: FLORICH Act
U.S. House of Representatives
2015-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2852
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2015
			Mr. Graves of Louisiana (for himself, Mr. Boustany, Mr. Abraham, Mr. Richmond, and Mr. Palazzo) introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for the eligibility for burial in Arlington National Cemetery of certain members of
			 reserve components of the Armed Forces.
	
	
 1.Short titleThis Act may be cited as the FLORICH Act or Founding Legacies of Reserve Integral Combat-training Heroes Act of 2015. 2.Eligibility for burial in Arlington National Cemetery of certain members of reserve components (a)Eligibility for burialA member of a reserve component of the Armed Forces described in subsection (b) is eligible for burial in Arlington National Cemetery, Arlington, Virginia.
 (b)Eligible member of a reserve componentA member of a reserve component of the Armed Forces described in this subsection is a member of a reserve component who dies while serving on inactive-duty training during a mission during which a member of the Armed Forces serving on active duty also dies.
 (c)Savings provisionThis section may not be construed to make ineligible for burial in Arlington National Cemetery a person who is eligible to be buried in that cemetery under another provision of law.
 (d)RegulationsThis section shall be carried out under regulations prescribed by the Secretary of the Army. (e)DefinitionsFor purposes of this section, the term inactive-duty training has the meaning given such term under section 101(d)(7) of title 10, United States Code.
			
